Citation Nr: 0415506	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gum disease. 

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for basal cell 
carcinoma.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to November 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which denied the benefits sought.  In December 2003, the 
veteran testified at a Travel Board hearing at the RO before 
the undersigned.   

The issues of entitlement to service connection for 
peripheral neuropathy, basal cell carcinoma, and hearing loss 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if any action 
is required on your part.


FINDING OF FACT

On December 17, 2003, prior to the promulgation of a decision 
in this appeal, VA received written notification from the 
appellant indicating his intent to withdraw his appeal on the 
claim involving service connection for gum disease; there is 
no question of law or fact remaining before the Board in this 
matter.


CONCLUSION OF LAW

The veteran having withdrawn his Substantive Appeal on the 
claim of entitlement to service connection for gum disease, 
the Board has no further jurisdiction in this matter.  
38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2002); 38 C.F.R. 
§§ 20.101, 20.204 (2003).
REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

Analysis

Under 38 C.F.R. § 20.204, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, 
the Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  Here, in correspondence 
received at the veteran's hearing on December 17, 2003, the 
appellant withdrew the appeal he had pending before the Board 
in the claim of service connection for gum disease.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration, the Board has no further 
jurisdiction in this matter, and the appeal must be dismissed 
without prejudice.


ORDER

The appeal to establish entitlement to service connection for 
gum disease is dismissed.


REMAND

The veteran claims that he has peripheral neuropathy and 
basal cell carcinoma due to a blood transfusion that took 
place during service in March 1967, while he was hospitalized 
at the Chelsea Massachusetts Naval Hospital.  Complete 
records of this period of hospitalization are not on file.  
At his hearing, the veteran testified that a private treating 
physician, Dr. P.L., told him that a blood transfusion could 
have been the cause of his peripheral neuropathy and basal 
cell carcinoma.  While the record contains some reports of 
the treatment by Dr. P.L., it does not contain complete 
records of treatment from this physician, nor does it include 
any record relating the claimed disorders to a blood 
transfusion.

The veteran asserts that he has hearing loss due to noise 
exposure from working as an airplane mechanic in service.  
His DD Form 214 reflects he was an airplane mechanic.  
Service medical records do not show a hearing loss in 
service.  At his recent Travel Board hearing, the veteran 
testified that hearing loss was first noted on an employment 
examination he took between 1981 and 1983.  He indicated that 
while working for Stouffers, Nestle Corporation, he failed a 
hearing test and had to be scheduled to see a physician at 
the Murray Black Hospital.  Records of treatment for hearing 
loss in the early 1980s are not on file.

Regarding VCAA notice, the Board notes that the notice 
provided in this case is not in full compliance with the 
guidelines in precedent decisions by the United States Court 
of Appeals for Veterans Claims (Court).  As the case is being 
remanded anyway, there is an opportunity to ensure that VCAA 
notice is complete.  

Accordingly, these matters are remanded for the following:

1.  The RO should ensure that all 
notification and development required by 
the VCAA is completed, in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; implementing 
regulations; and any interpretative Court 
decisions.  The veteran and his 
representative should have the 
opportunity to respond.

2.  The RO should secure from the Surgeon 
General's Office complete records from 
the veteran's March 1967 hospitalization 
for oral surgery at the Chelsea 
Massachusetts Naval Hospital.  
Specifically of interest are any records 
pertaining to a blood transfusion.

3.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received for 
peripheral neuropathy, basal cell 
carcinoma, and hearing loss since his 
separation from service in November 1969.  
The RO should obtain complete copies of 
treatment records (those not already in 
the claims folder) from all identified 
sources.  Specifically noted in this 
regard are:  medical records (including 
records of medical opinions regarding 
etiology) of peripheral neuropathy or 
basal cell carcinoma, from Dr. P.L. at 
the Carolina Center for Advanced 
Management of Pain in Spartanburg, South 
Carolina, and records relating to hearing 
loss from the Murray Black Hospital and 
the Stouffers, Nestle Corporation, during 
the 1980s.  
  
4. The veteran should then be afforded 
a VA examination by an otolaryngologist 
to ascertain the likely etiology of his 
hearing loss disability.  His claims 
folder must be available to, and 
reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should note the veteran's 
reported noise exposure as an airplane 
mechanic in service, and opine whether 
it is at least as likely as not that 
the veteran's hearing loss disability 
is related to noise exposure in 
service.  The examiner should explain 
in detail the rationale for the opinion 
given.

5.  If, and only if, any record received 
pursuant to the development ordered above 
indicates there may be a nexus between 
the veteran's peripheral neuropathy or 
basal cell carcinoma and some aspect of 
his active service, the veteran should be 
scheduled for a VA examination by an 
appropriate specialist(s) to obtain a VA 
opinion as to whether it is at least as 
likely as not that either of these 
disorders is indeed related to service, 
including to a blood transfusion therein. 
The examiner should explain the rationale 
for any opinion given.

6.  The RO should then readjudicate the 
claims.  If any remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
He has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



